Title: From George Washington to Colonel Thomas Clark, 4 December 1778
From: Washington, George
To: Clark, Thomas


  
    Dr Sir
    Elizabeth Town [N.J.] Decr 4: 1778 10 OClock P.m.
  
I have just now received authentic intelligence, that the Enemy have Several Ships moving up the North River with Troops & flat bottomed boats. I do not know what their object is—but you will hold all your troops in readiness, taking care to have them well supplied with amunition & provision, that the pass through the Clove may be defended to the last extremity if the Enemy mean to attempt the highland posts—thro that communication or for any other service that their movements and further Orders may make necessary. I am Dr sir Yr Most Obedt servant

  G.W.

